Title: To John Adams from Joseph François Louis Deschamps, 29 September 1789
From: Deschamps, Joseph François Louis
To: Adams, John


				
					Monsieur
					Cadiz Le 29. Sepbre: 1789
				
				Il m’a été informé que je dois m’adressér a Vre Excellençe; Je le fais avéc confiançe. C’est au sujet de deux balles de Lainages qui furent chargées a Londres pour mon compte sous la marque PSD No 1 & 2. Sur le Nre La Concorde, qui Fut pris par un de vos Corsaires dans sa traversée venant içy: ce Nre, était Neutre, ainsi que moi etant Français; attestation que Je remis du consul de ma Nation; Çelle de la facture  qui monte L Sterlins 820:4s:8d.; et le connaissement en ma faveur a monsieur Franklin a Paris pour les reclamer; Je reçeus la reponçe suivante.“a challiot prés Paris le 9: Deçembre 1777:Mr. Monsr Franklin m’a remis comme Deputé du congrés pour L’Espagne, la lettre quil a reçeu de Vous relativement aux Marchandises appartenantes a vous prises par un de nos Corsaires.J’ay l’honneur de vous avertir la dessus, que la copie de tous les papiers sur cette affaire a été expedié au congrés, et que vous pouvés comptér Sur leur Justiçe. Je vous envoye au meme temps une lettre adressée a tous Nos Capitaines et Commandants, que Je vous prie de Vouloir bien montrér a tous Ceux qui Viendront dans vos ports. Vous Aurés la bonté d’etre persuade Mr. qu’il n’y a rien plus contraire aux Intentions du Congrés que de faire tort, ou de le souffrir d’etre Fait au sujet des nations neutres.J’ay l’honneur d’etre avéc la consideration la plus Distinguée Monsr. vre tres Humble & tres obt Sr: Arthur Lee”Faites moi la Graçe Vre Exce de me dire comment le Congrés a reglé cet objet afin que je puisse me conformér a çe que Je la prie de me faire l’honneur de me prescrire.J’ay Celui D’etre avéc Respect / Monsieur / de Votre Excellençe / Le tres Humble et tres  / Obeissant serviteur. 
				
					Cre: Deschamps
				
				
			